Citation Nr: 1701160	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  13-20 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection a bilateral foot disability, to include as a residual of frostbite.

2. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral hand disability, to include as a residual of frostbite.

3. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral knee disability, to include as a residual of frostbite.

4. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back condition.

5. Entitlement to service connection for a lung condition, to include black lungs.

6. Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1969 to March 1971, to include duty in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO denied entitlement to service connection for a skin condition and a lung condition, to include black lungs, as well as the application to reopen the Veteran's claims of entitlement to service connection for a low back condition and residuals of frostbite of the feet, hands, and knees.  Regardless of any RO determination on the application to reopen, however, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran was scheduled for a Travel Board hearing on April 6, 2016.  He did not appear for this hearing and did not provide an explanation or ask that it be rescheduled.  Therefore, his request for a Board hearing is deemed to have been withdrawn.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, in consideration of the holdings in Brokowski and Clemons, the Board has recharacterized this claim as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In the April 2012 Notice of Disagreement, the Veteran stated that he was hospitalized from February 3, 1971 to February 11, 1971 for treatment of a back condition.  This was while the Veteran was in Vietnam, and he indicated in a March 1996 statement that the hospital may have been in Can Ranh Bay, Vietnam. While the Veteran's service treatment records include a one page narrative summary from February 10, 1971, there are no other hospital treatment records in the record.  Therefore, the AOJ should contact the National Personnel Records Center (NPRC), or any other appropriate location to attempt to recover medical records related to the Veteran's treatment in February 1971 

In March 2016, the Veteran stated that he was currently a patient in a skilled nursing home.  The AOJ should attempt to obtain the Veteran's medical treatment records from this facility.

In July 2013, the Veteran reported having been treated at the Jessie Brown VA Medical Center in Chicago, Illinois.  There are no medical treatment records from this facility in the record.  Therefore, a remand is necessary to obtain these records.

In July 2014, the Veteran submitted VA Form 21-4142, Authorization and Consent to Release Information to the VA, for Methodist Hospital in Jackson, Mississippi, related to treatment for a back disability.  There is no indication that the AOJ attempted to obtain these records.  Therefore, a remand is necessary to obtain a new authorization from the Veteran and associate any relevant medical treatment records from this facility with the record.

In December 2015, the Veteran's representative stated that the Veteran was treated for frostbite and cold injuries to his feet, hands and knees at Fort Leonard Wood, Missouri during service.  There are no records documenting this treatment, and efforts should be made to attempt to secure them prior to adjudication of the appeal.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's updated VA treatment records for each of the issues on appeal.
	
2. Contact the Veteran and request a new release for the Veteran's private treatment records, to include all relevant records from Methodist Hospital and his current nursing care facility.  If a new release is obtained, request the records from the hospital and associate any records obtained with the claims folder. 

3. Contact the NPRC or other appropriate custodian and make every effort to obtain any outstanding service treatment records from February 1961 at a military hospital in Can Ranh Bay, Vietnam for treatment of a back condition.  

All attempts to secure this evidence must be documented in the claims file by the RO. Efforts to obtain these records should only end if these records do not exist or further efforts to obtain them would be futile. If the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

4. Obtain the Veteran's any and all records related to any treatment the Veteran received for frostbite or cold exposure while stationed at Fort Leonard Wood, Missouri.  

All attempts to secure this evidence must be documented in the claims file by the RO. Efforts to obtain these records should only end if these records do not exist or further efforts to obtain them would be futile. If the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

5. If any relevant treatment records are obtained, schedule the Veteran for any appropriate VA examinations that are warranted by the new evidence.

6. After completion of the above and compliance with the requested action has been ensured, adjudicate the issues on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. T. SPRAGUE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


